DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   Applicant has recited in claim 1 an “estimation section configured to estimate an occurrence factor of the paper error based on a satisfaction pattern of the plurality of error conditions”.  The specification uses similar language with reference to the estimation section appearing in paragraphs 4, 26 and 30-32.  However, none of the description in these paragraphs describes how the estimation portion functions or how it results in provision of an 92 estimates at least one of a dog ear, paper perforation, a paper size error, paper setting displacement, and paper conveyance deviation as a paper error occurrence factor.”  This description does not enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  It is not apparent what the estimation of the recited issues presents.  An “estimation” is “a rough calculation of the value, number, quantity, or extent of something” (Oxford Dictionary).  However, these issues recited appear to be binary qualities and not quantities.  The usage of estimate here does not appear consistent with providing an estimation of the value, number, quantity or extent of the potential issues, the most applicable usage of the term estimation is probability of existence of each of the issues, but the specification furnishes no description as to how to arrive at this estimation or any other type of estimation for at least one of a dog ear, paper perforation, a paper size error, paper setting displacement, and paper conveyance deviation.
Paragraphs 32-35 and Fig. 3 describe how paper error information can indicate a relationship between the five error conditions and five occurrence factors, describing the factors as being possible/detectable, potentially detectable and not detectable, but detectable, potentially detectable and not detectable are not estimates of the error condition.
Fig. 3 and paragraphs 28-39 of the specification also refer to a mask position, but the specification does not describe what the mask position is.  A mask position is recited in claim 6 and claim 7 by virtue of being dependent on claim 6.  It appears that understanding of the mask position is critical to making or using the invention.  However, paragraph 28 does not make it clear what the mask position is.  The determination section 91 is recited to have the mask 
MPEP 2164.01 and In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 sets forth a number of factors to consider to determine when one skilled in the art could make or use the invention without undue experimentation.  In the instant case, the scope of the claims includes at least the estimation section, but the direction provided for furnishing an estimation section is insufficient to produce an estimation section.  No example of a component to provide an estimate or estimation is provided, nor is there direction as to what the estimate or estimation is in terms of quantity or probability.  If Fig. 3 is considered an example, it furnishes determining whether the issue can be detected, which is not an estimate or estimation.
Because an estimation section is so distant from what is taught by the disclosure, it is not believed that the nature of the invention, the state of the prior art, and the skill of one of ordinary skill in the art would be able to arrive at a working estimation section without at least undue experimentation.
The present invention discloses what is referred to as an estimation section but does not furnish any direction on how to provide an estimate.  Fig. 3 is a chart but does not show estimates and the mask position is not disclosed as a position that is possible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID H BANH/             Primary Examiner, Art Unit 2853